    CASE 0:18-cr-00150-DWF-HB Document 97-4 Filed 07/18/19 Page 1 of 3



US v Michael Hari
CR 18-150(1) (DWF/HB)




                             Exhibit D
                CASE 0:18-cr-00150-DWF-HB Document 97-4 Filed 07/18/19 Page 2 of 3
                                   174A-MP-2I94854 Serial 99
FD-302 (Rw.5-8-10)
                                          -I of 2-
                                                         UNCLASSTFTED//FOUO

                                               X'EDERÄL BI,RE^A.U OF IIYVESTIGATION

                                                                                                                       Datc of   entry        08   /   L4   / 20L'l


                             date of birth
                                        .JAI\4A,        was interviewed at the Dar
       Al Farooq Islamic Center (DAFIC) , 82OI Park Avenue South, Bloomington, MN
       55430. After being advised of the identity of the interviewing Agent, JAMA
       voluntarily provided the following information:
          JAMA resides at                                           On August 05,
       20L7t at approximately 4:45 a.m., JAMA arrived at the DAFIC to attend
       morning prayer. When he arrived there were a few cars in the parking Iot
       but none of the cars were occupied. rTAl4A advised he was running Ìate for
       prayer, and when he entered the main entrance he went directly into the
       prayer room. JAMA advised he had been attending the DAFIC for many years
       and attended multiple times per week.

           .IAIvIA pointed to another man who was at the scene during the explosion
        and advised the praye r hTas run     the o ther witness. [Agents identifíed
        the second witness as                     ABDULAIIII . 'JAMA did not know
        ABDUIAHI by name, only by face. ,IAlvfA advised there were two other men in
        the prayer room and believed the two men ïÍere possibly maintenance
        workers. JAì44 advised ABDULAHI was the only person present in the prayer
        room who was dressed in traditíonal cJ-othing.

                 advised he left the mosque through the main entrance as soon as
              .fAMA
        prayer ended. As rlAlr4A waLked out to hís car, which was parked in a space
        directJ-y in front of the mosque facing South, he heard what sounded like a
        window breaking. JAMA turned to look toward the building where he heard
        the noise, and saw a male run from the exterior of the buiJ-ding. The male
        got into a fulf-sized dark, possibly black or dark blue truck that was
        parked close to the curb facing the gymnasium. .IAMA did not hear an engine
        start and surmised the vehicÌe remained running even in the mafe's
        absence. JA¡{A did not remember the male running around the rear of the
        truck bed, and could not say with certainty if he was a passenger or the
        driver. JAì4À described the male as wearing a white shirt and dark pants.
        JAMA could not tell- the race of the man. JAMA advised as soon as the door
        to the truck shut, the vehicle pulJ-ed away, traveling West, at a high rate



                                                             I'NCT,ASSTFTED//I.OUO


  Investigationon     08/05/20I'l               et Bloomington, Minnesota, United States (In                                      Person)

  File# 174A-MP-2194854                                                                                                 Dare   draft€d   08   / l0 / 2017

  by   KÀNE BRENDÀ,           Ryan ,J. Westby
 This document containß neither recommend¿tio¡s nor conclusions ofthe FBI. It ie the pmperty ofthe FBI aûd is loaned !o your agency; it aûd   ib   cont€nts are not
 ¡o be disribuæd outside your agency.




                                                                                                                                                                      00000602
                  CASE 0:18-cr-00150-DWF-HB Document 97-4 Filed 07/18/19 Page 3 of 3
                                     1744-MP-21,94854 Serial- 99
FD3lDa @w. 05-08-10)


                                             IrNCr.Af¡SrFrExJl IF,OVO

          174A-MP-2194854
Continu¿tion ofFD-3g2   s¡   (U)           JAMA                           on 08/05/2017   ,Pa8c 2   of   2


           of speed. JAMA observed the vehicl-e take a right out of the the DAFIC
           parking lot onto Park Avenue South. JÀMA advised the dark truck was not
           present when he arrived.
                   advised the truck looked "nj.ce", but could not say whether it had
                rIAMA
           two or four doors. [Agents showed ,JAMA a picture of an SUV and a picture of
           a Chevy Silverado to get a better understanding of "truck". ,IAMA pointed
           to the picture of the Chevy Silverado and advised ít was definitely a pick-
           up truckl.
                   ran back into the DÀEIC to notify the others of what he saw. When
                 ,JAIvlA
           he entered the prayer room, he heard an explosion. JAMA waLked out of the
           main entrance at the DAFIC after the explosion, and observed fire in the
           room with the broken window. JAMA re-entered the DAFIC to tell the others.

                 .IAMA       advised he did not see other people at the mosque and does not
           know who would have bombed             the   mosque.

               JAMA signed an ED-26t Consent to Search. On this form JAMA consented to
           a DNA swab of the interior of his mouth and to have th FBI take his
           fingerprints. ,IAMA provided his cellular telephone as                and
           advised he was willing to help in any way he could.




                                              ITNCT.ASS   rFIED/ /FOtrO

                                                                                                             00000603
